Citation Nr: 1525612	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased initial rating for type II diabetes mellitus, evaluated as 20 percent disabling. 

2. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from December 29, 2010, and 70 percent disabling since June 26, 2012.

3. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected PTSD and type II diabetes mellitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, April 2011, March 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of this appeal, the RO awarded a 70 percent disability rating for PTSD, effective June 26, 2012.  As such does not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that proceeding is of record.

The issues of entitlement to an increased rating for PTSD, service connection for ED, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

At his April 2015 Board hearing, the Veteran expressed his desire to withdraw the appeal concerning the issue of entitlement to an increased initial rating type II diabetes mellitus from further appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased initial rating for type II diabetes mellitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his April 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to an increased initial rating for type II diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal regarding the issue of entitlement to an increased initial rating for type II diabetes mellitus is dismissed.


REMAND

Regarding service connection for ED, the Veteran was afforded a VA examination in December 2013.  There, the examiner opined that it is not at least as likely as not that the Veteran's ED is proximately due to or a result of his service-connected PTSD.  As rationale, the examiner explained that the cause of the Veteran's ED is multifactorial.  The examiner pointed to the Veteran's ". . . long history of drug use . . . ."  Additionally, the examiner noted that the Veteran has type II diabetes mellitus, but that the disability is well controlled.  Finally, the examiner stated that the Veteran has been diagnosed with PTSD, but he is not on medication for PTSD.

The December 2013 VA examiner's opinion is inadequate for several reasons.  First, the examiner did not address whether the Veteran's ED is aggravated by either PTSD or type II diabetes mellitus.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (secondary service connection warranted where a nonservice-connected disability is caused or aggravated by a service-connected disability).  Second, it is unclear why the fact that the Veteran does not take medication for PTSD is germane to whether PTSD causes erectile function.  As such, an addendum opinion is necessary to clarify the nature and etiology of the Veteran's ED.

The Veteran's PTSD appears to have worsened since his last VA examination in July 2012.  See Board Hearing Transcript at 6-15; July 2012 VA Examination Report.  As such, a contemporaneous examination is necessary to determine the current severity of his PTSD. Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for ED and entitlement to an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Finally, as the matter is being remanded, updated VA treatment records should be obtained.  The most recent VA treatment record associated with the claims file is dated in March 2013 (Virtual VA).


Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from March 2013 forward.

2. Then return the claims file to the December 2013 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner is requested to:

(a) Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected PTSD and/or type II diabetes mellitus caused his ED.

If used as rationale to support her opinion, the examiner should discuss the significance of the fact that the Veteran does not take medication for his PTSD.

(b) Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected PTSD and/or type II diabetes mellitus aggravated (increased in disability beyond the natural progression) his ED.

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.
A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  All indicated tests and studies shall be conducted, and all relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should specifically discuss the degree of occupational impairment attributable to the Veteran's PTSD.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In this regard, the examiner should take into account the Veteran's own assertions regarding the impact of his PTSD on his ability to work and perform daily living activities.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Following the completion of the above, and any additional development deemed necessary, readjudicate the claims and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


